PER CURIAM.
We reverse the entry of a summary judgment for the appellees. The complaint contains sufficient allegations to state a claim for gross negligence under the immunity provisions of the Workers’ Compensation Law, Section 440.11(1), Florida Statutes (1987). See Streeter v. Sullivan, 509 So.2d 268 (Fla.1987). Additionally, the motion for summary judgment was directed solely at the pleadings — therefore the plaintiff was not required to rebut matters of evidence not raised by the defendant. See Fla.R.Civ.P. 1.510(c).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
GUNTHER and STONE, JJ., and TOBIN, DAVID L., Associate Judge, concur.